Case 18-30777-hdh11 Doc 1311 Filed 12/31/18           Entered 12/31/18 13:34:53      Page 1 of 2



 Patrick J. Neligan, Jr. (TX 1486600)
 James P. Muenker (TX 24002659)
 NELIGAN LLP
 325 N. St. Paul, Suite 3600
 Dallas, Texas 75201
 Telephone: 214-840-5300
 Facsimile: 214-840-5301

 COUNSEL FOR SC-GA 2018
 PARTNERS, LLC


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                         §        CHAPTER 11
                                                §
 4 WEST HOLDINGS, INC., et al.                  §        CASE NO. 18-30777
                                                §        (Jointly Administered)
            DEBTORS.                            §

                              NOTICE OF PLAN SPONSOR ELECTION

            PLEASE TAKE NOTICE that, pursuant to Article V.B of the Debtors’ Modified Third

 Amended Joint Plan of Reorganization (the “Plan”), SC-GA 2018 Partners, LLC (the “Plan

 Sponsor”) intends to consummate the transactions contemplated by the Sale Order (as that term

 is defined in the Plan) and that certain Asset Purchase Agreement, dated as of August 13, 2018,

 between the Plan Sponsor and the Debtors, which is annexed as an exhibit to the Sale Order.




 88437v.1
Case 18-30777-hdh11 Doc 1311 Filed 12/31/18           Entered 12/31/18 13:34:53       Page 2 of 2



 Dated: December 31, 2018                    Respectfully submitted,

                                             NELIGAN LLP

                                              Patrick J. Neligan, Jr.
                                             Patrick J. Neligan, Jr.
                                             Texas State Bar No. 1486600
                                             pneligan@neliganlaw.com
                                             James P. Muenker
                                             Texas State Bar No. 24002659
                                             jmuenker@neliganlaw.com
                                             325 N. St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: (214) 840-5300
                                             Facsimile: (214) 840-5301

                                             COUNSEL FOR SC-GA 2018 PARTNERS, LLC


                                  CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on the 31st day of December 2018 a true and

 correct copy of the foregoing was served via this Court’s ECF notification system.


                                              Patrick J. Neligan, Jr.
                                             Patrick J. Neligan, Jr.




 88437v.1
